Adams, J.
The evidence shows the facts to be substantially as set out in the defendants’ answer.
The plaintiffs contend that, conceding such to be the facts, *691the real estate should be held liable for the husband’s debts. Their position is that the proceeds of the pension claim must either be deemed to have been virtually paid by the cheek, and so not in the course of transmission, and not exempt, under the provision of section 4747, Revised Statutes of the U. S., 1878, as construed in Webb v. Holt, 57 Iowa, 712, and Triplett v. Graham, 58 Id., 135, or, if not so, the transfer of the check was an attempted assignment of a right, claim or interest in a pension, and was void under section 4745, Revised Statutes of the U. S.; and, if the assignment was void, the wife must be deemed to have collected the money for her husband, and, in either view, the land purchased with the money should be held liable to the judgment.
In our opinion, the issuance of the check was evidence that the claim was settled. By the issuance, the process of payment was initiated, but not consummated. The check was designed to be negotiated to banks or others who would cash the same. The claim was so far settled that a transfer of the cheek could not be deemed prohibited by the statute last above cited, and at the same time it appears to us that the cheek was not liable to execution, for the money due had yet to be paid, or, within the meaning of the statute, had yet to be transmitted. See Hayward v. Clark, 50 Vt., 612. We see no error in the ruling of the circuit court.
Affirmed.